Exhibit 10.1

EXECUTION COPY

3,400,000 Shares

ENERSYS

Common Stock (Par Value $0.01 Per Share)

UNDERWRITING AGREEMENT

May 21, 2008



--------------------------------------------------------------------------------

May 21, 2008

Goldman, Sachs & Co.,

Banc of America Securities LLC

    As representatives of the several Underwriters

    named in Schedule I hereto,

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

    and

c/o Banc of America Securities LLC

One Bryant Park

New York, New York 10036

Dear Sirs and Mesdames:

The stockholders named in Schedule II hereto (the “Selling Stockholders”) of
EnerSys, a Delaware corporation (the “Company”), propose to sell to the
underwriters named in Schedule I hereto (the “Underwriters”), for which you are
acting as representatives (the “Representatives”), an aggregate of 3,400,000
shares (the “Firm Shares”) of common stock, par value $0.01 per share (the
“Common Stock”) of the Company, and at the election of the Underwriters, up to
an aggregate of 340,000 additional shares of Common Stock (the “Optional
Shares”) (the Firm Shares and the Optional Shares that the Underwriters elect to
purchase pursuant to Section 3(b) hereof are herein collectively called the
“Shares”).

1. Representations and Warranties. The Company represents and warrants to and
agrees with the Underwriters that:

(a) An “automatic shelf registration statement” as defined under Rule 405 under
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations (the “Rules and Regulations”) of the Securities and Exchange
Commission (the “Commission”) has been filed on Form S-3 (File No. 333-151000)
in respect of the Shares not earlier than three years prior to the date hereof;
such registration statement, and any post-effective amendment thereto, became
effective upon filing (the “Effective Date”); and no stop order suspending the
effectiveness of such registration statement or any part thereof has been issued
and no proceeding for that purpose has been initiated or threatened by the
Commission, and no notice of objection of the Commission to the use of such
registration statement or any post-effective

 

1



--------------------------------------------------------------------------------

amendment thereto pursuant to Rule 401(g)(2) under the Securities Act has been
received by the Company (the base prospectus filed as part of such registration
statement, in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Basic Prospectus”; any preliminary prospectus (including any preliminary
prospectus supplement) relating to the Shares filed with the Commission pursuant
to Rule 424(b) under the Securities Act is hereinafter called a “Preliminary
Prospectus”; the various parts of such registration statement, including all
exhibits thereto but excluding Form T-1 and including any prospectus supplement
relating to the Shares that is filed with the Commission and deemed by virtue of
Rule 430B to be part of such registration statement, each as amended at the time
such part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; the Preliminary Prospectus, as
amended and supplemented immediately prior to the Applicable Time (as defined
below) together with the information set forth on Schedule IV and any Issuer
Free Writing Prospectus filed or used by the Company on or before the Applicable
Time, other than a road show that is an Issuer Free Writing Prospectus under
Rule 433 of the Rules and Regulations, is hereinafter called the “Pricing
Disclosure Package”; the form of the final prospectus relating to the Shares
filed with the Commission pursuant to Rule 424(b) under the Securities Act in
accordance with Section 5(a) hereof is hereinafter called the “Prospectus”; any
reference herein to the Basic Prospectus, the Pricing Disclosure Package, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act, as of the date of such prospectus; any reference to
any amendment or supplement to the Basic Prospectus, any Preliminary Prospectus
or the Prospectus shall be deemed to refer to and include any post-effective
amendment to the Registration Statement, any prospectus supplement relating to
the Shares filed with the Commission pursuant to Rule 424(b) under the
Securities Act and any documents filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and incorporated therein, in each case
after the date of the Basic Prospectus, such Preliminary Prospectus, or the
Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the Securities Act relating to the
Shares is hereinafter called an “Issuer Free Writing Prospectus”); “Applicable
Time” means 8:15 p.m. (New York City time) on May 21, 2008.

 

2



--------------------------------------------------------------------------------

(b) The Company is not an ineligible issuer as defined under the Securities Act,
in each case at the times specified in Rules 164, 405 and 433 of the Rules and
Regulations in connection with the offering of the Shares.

(c) (i) The Registration Statement as of the Effective Date did not contain, and
any post-effective amendment thereto at the time it becomes effective will not
contain, any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) the Registration Statement, as of the Effective Date,
complied and any post-effective amendment thereto at the time it becomes
effective will comply, each Preliminary Prospectus complied and the Prospectus
complies and, as amended or supplemented, if applicable, will comply in all
material respects when filed with the Commission pursuant to Rule 424(b) and on
the Closing Date with the Securities Act and the Rules and Regulations and
(iii) the Prospectus, as of its date and the Closing Date, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in the
Registration Statement or the Prospectus based upon information relating to the
Underwriters or any Selling Stockholder furnished to the Company in writing by
the Underwriters or such Selling Stockholder, as the case may be, expressly for
use therein.

(d) The documents incorporated by reference in any Preliminary Prospectus or the
Prospectus (i) conformed, and any further documents so incorporated will
conform, when filed with the Commission, in all material respects to the
requirements of the Exchange Act or the Securities Act, as applicable, and the
rules and regulations of the Commission thereunder and (ii) did not, and any
further documents filed and incorporated by reference therein will not, when
filed with the Commission, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(e) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
no representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company by the Underwriters specifically
for inclusion therein.

 

3



--------------------------------------------------------------------------------

(f) Each Preliminary Prospectus did not, as of its date, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that no
representation or warranty is made as to information contained in or omitted
from such Preliminary Prospectus in reliance upon and in conformity with written
information furnished to the Company by the Underwriters or any Selling
Stockholder specifically for inclusion therein.

(g) Each Issuer Free Writing Prospectus (including, without limitation, any road
show that is a free writing prospectus under Rule 433), does not conflict with
the information contained in the most recent Preliminary Prospectus or the
Prospectus and when considered together with the Pricing Disclosure Package as
of the Applicable Time, and the price of the Shares and disclosures directly
relating thereto included on the cover page of the Prospectus, did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(h) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations on the date of first use, and the Company has complied with any
filing requirements applicable to such Issuer Free Writing Prospectus pursuant
to the Rules and Regulations. The Company has not made any offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus without the prior
written consent of the Underwriters. The Company has retained in accordance with
the Rules and Regulations all Issuer Free Writing Prospectuses that were not
required to be filed pursuant to the Rules and Regulations.

(i) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own its property and to conduct its business as described
in each of the Pricing Disclosure Package and the Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

4



--------------------------------------------------------------------------------

(j) Each significant subsidiary of the Company within the meaning of Rule
1-02(w) of Regulation S-X under the Securities Act (each a “Significant
Subsidiary”, collectively the “Significant Subsidiaries”) has been duly
incorporated or formed, is validly existing as a corporation, limited liability
company or limited partnership, as the case may be, in good standing under the
laws of the jurisdiction of its incorporation or formation, has the corporate or
other power and authority to own its property and to conduct its business as
described in each of the Pricing Disclosure Package and the Prospectus and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole; all of the issued shares of
capital stock of each Significant Subsidiary of the Company that is a
corporation have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or adverse claims, except in the case
of shares pledged pursuant to that certain Credit Agreement dated March 17,
2004, among the Company, EnerSys Capital Inc., various lending institutions
party thereto, Bank of America, N.A., Morgan Stanley Senior Funding, Inc. and
Lehman Commercial Paper Inc., as amended (the “Credit Agreement”); all of the
issued limited liability company interests of each Significant Subsidiary of the
Company that is a limited liability company have been duly and validly
authorized and issued and are owned directly or indirectly by the Company, free
and clear of all liens, encumbrances, equities or adverse claims, except in the
case of limited liability company interests pledged pursuant to the Credit
Agreement; all of the issued limited partnership interests of each Significant
Subsidiary of the Company that is a limited partnership have been duly and
validly authorized and issued and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or adverse claims,
except in the case of limited partnership interests pledged pursuant to the
Credit Agreement.

(k) This Agreement has been duly authorized, executed and delivered by the
Company.

(l) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Pricing Disclosure Package and
the Prospectus.

(m) The shares of Common Stock outstanding prior to the sale of the Shares have
been duly authorized and are validly issued, fully paid and non-assessable.

 

5



--------------------------------------------------------------------------------

(n) The Shares have been duly authorized and issued, and are fully paid and
non-assessable, and after they are delivered against payment therefor as
provided herein, the Shares will not be subject to any preemptive or similar
rights.

(o) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of (i) applicable law, (ii) the certificate of incorporation or
by-laws of the Company, (iii) any agreement or other instrument binding upon the
Company or any of its subsidiaries, or (iv) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary except, in the case of the foregoing clauses (i), (iii) or (iv),
where such contravention would not, singly or in the aggregate, have a material
adverse effect on the Company and its subsidiaries, taken as a whole, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required to be obtained by the Company for the
performance by the Company of its obligations under this Agreement, except such
as have been obtained under the Securities Act or as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Shares.

(p) There has not occurred any material adverse change, or any development that
would reasonably be expected to result in a prospective material adverse change,
in the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, from that set
forth in each of the Pricing Disclosure Package and the Prospectus (exclusive of
any amendments or supplements thereto subsequent to the date of this Agreement).

(q) There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject that are
required to be described in the Registration Statement, the Pricing Disclosure
Package or the Prospectus and are not so described or any statutes, regulations,
contracts or other documents that are required to be described in the
Registration Statement, the Pricing Disclosure Package or the Prospectus or to
be filed as exhibits to the Registration Statement that are not described or
filed as required.

(r) The Company is not, and after giving effect to the offering and sale of the
Shares described in the Pricing Disclosure Package and the Prospectus will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

6



--------------------------------------------------------------------------------

(s) Except as described in the Pricing Disclosure Package and the Prospectus,
the Company and its Significant Subsidiaries (i) are in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

(t) Except as described in the Pricing Disclosure Package and the Prospectus,
there are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which would, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

(u) Except as described in the Pricing Disclosure Package and the Prospectus,
there are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company or to require the Company to include such securities with the
Shares registered pursuant to the Registration Statement.

(v) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Pricing Disclosure Package and the Prospectus,
(i) the Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction not
in the ordinary course of business, that in either case is required to be
disclosed in the Pricing Disclosure Package or the Prospectus; (ii) the Company
has not purchased any of its outstanding capital stock, nor declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iii) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company and its subsidiaries, except with respect to each of the foregoing
clauses (i), (ii), and (iii) as described in the Pricing Disclosure Package and
the Prospectus.

 

7



--------------------------------------------------------------------------------

(w) The Company and its Significant Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Pricing Disclosure
Package or which would not, singly or in the aggregate, reasonably be expected
to result in a material adverse effect on the Company and its subsidiaries,
taken as a whole; and any real property and buildings held under lease by the
Company and its subsidiaries which are material to the business of the Company
and its subsidiaries taken as a whole are held by them under valid, subsisting
and enforceable leases with such exceptions as would not, singly or in the
aggregate, reasonably be expected to result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, except in each case as described
in the Pricing Disclosure Package and the Prospectus.

(x) Except as described in the Pricing Disclosure Package and the Prospectus,
the Company and its subsidiaries own or possess, or can acquire on reasonable
terms, all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now
operated by them, except where the failure to own or possess, or the ability to
acquire on reasonable terms, any of the foregoing would not, singly or in the
aggregate, reasonably be expected to result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, and neither the Company nor any
of its subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which, singly or
in the aggregate, would reasonably be expected to result in a material adverse
effect on the Company and its subsidiaries, taken as a whole.

(y) No material labor dispute with the employees of the Company or any of its
Significant Subsidiaries exists, except as described in the Pricing Disclosure
Package and the Prospectus, or, to the knowledge of the Company, is imminent.

(z) The Company and each of its Significant Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as in management’s judgment are prudent; neither the Company nor any of
its Significant Subsidiaries has

 

8



--------------------------------------------------------------------------------

been refused any insurance coverage sought or applied for, except such refusals
of coverage relating to directors and officers liability insurance; and neither
the Company nor any of its Significant Subsidiaries has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole, except as
described in the Pricing Disclosure Package and the Prospectus and except for
such non-renewals of coverage or inability to obtain similar coverage from
similar insurers relating to directors and officers liability insurance.

(aa) The Company and its Significant Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities that are necessary to conduct their respective businesses
in all material respects, and neither the Company nor any of its Significant
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, would reasonably be expected to have a material adverse
effect on the Company and its subsidiaries, taken as a whole, except as
described in the Pricing Disclosure Package and the Prospectus.

(bb) The Company and its Significant Subsidiaries maintain a consolidated system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(cc) Except as described in the Pricing Disclosure Package and the Prospectus
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), the Company has not sold, issued or distributed any shares of
Common Stock during the six-month period preceding the date hereof, including
any sales pursuant to Rule 144A under, or Regulation D or S of, the Securities
Act, other than shares issued pursuant to employee benefit plans, qualified
stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

 

9



--------------------------------------------------------------------------------

(dd) The Company and its Significant Subsidiaries have filed all foreign,
federal, state and local tax returns that are required to be filed, or have duly
requested extensions thereof, and have paid all taxes required to be paid by
them, any other assessment, fine or penalty levied against them, except in each
case in which the failure to so file or pay would not have a material adverse
effect on the Company and its subsidiaries, taken as a whole. The charges,
accruals and reserves on the books of the Company in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any assessments or re-assessments for additional income tax for any years
not finally determined, except to the extent of any inadequacy that would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

(ee) The financial statements incorporated by reference in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, together with the
related schedules and notes, present fairly the financial position of the
Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved. The supporting schedules, if any, included or incorporated by
reference in the Registration Statement present fairly in accordance with GAAP
the information required to be stated therein. The selected financial data
incorporated by reference in the Pricing Disclosure Package and the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements incorporated by
reference in the Registration Statement.

(ff) The Company has not distributed and, prior to the later to occur of the
Closing Date and completion of the distribution of the Shares, will not
distribute any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus to which the Underwriters have consented in accordance with
Section 1(g) and or 7(a)(vii).

(gg) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.

(hh) Neither the Company nor any of its Significant Subsidiaries nor, to the
best knowledge of the Company, any director, officer, agent,

 

10



--------------------------------------------------------------------------------

employee or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(C) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (D) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

(ii) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened,
except as would not, individually or in the aggregate, reasonably be expected to
result in an material adverse effect on the Company and its subsidiaries taken
as a whole.

(jj) To the best of the Company’s knowledge, none of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering of the Shares
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(kk) (A) (i) At the time of filing the Registration Statement, (ii) at the time
of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), and (iii) at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) under the Act) made any offer relating to the Securities in reliance on
the exemption of Rule 163 under the Act, the Company was a “well-known seasoned
issuer” as defined in Rule 405

 

11



--------------------------------------------------------------------------------

under the Act; and (B) at the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Act) of the Securities,
the Company was not an “ineligible issuer” as defined in Rule 405 under the Act.

2. Representations and Warranties of the Selling Stockholders. Each Selling
Stockholder, severally and not jointly, represents and warrants that:

(a) Neither such Selling Stockholder nor any person acting on behalf of such
Selling Stockholder (other than, if applicable, the Company and the
Underwriters) has used or referred to any “free writing prospectus” (as defined
in Rule 405), relating to the Shares.

(b) Such Selling Stockholder has, and immediately prior to the Closing Date on
which such Selling Stockholder is selling the Shares, such Selling Stockholder
will have, good and valid title to or a valid “security entitlement” within the
meaning of Section 8-501 of the New York Uniform Commercial Code (the “UCC”) in
respect of, the Shares to be sold by such Selling Stockholder hereunder on such
Closing Date free and clear of all liens, encumbrances, equities or claims.

(c) Upon payment for the Shares to be sold by such Selling Stockholder, delivery
of such Shares, as directed by the Underwriters, to Cede & Co. (“Cede”) or such
other nominee as may be designated by The Depository Trust Company (“DTC”),
registration of such Shares in the name of Cede or such other nominee and the
crediting of such Shares on the books of DTC to securities accounts of the
Underwriters (assuming that neither DTC nor the Underwriters have notice of any
adverse claim (within the meaning of Section 8-105 of the UCC) to such Shares),
(i) DTC shall be a “protected purchaser” of such Shares within the meaning of
Section 8-303 of the UCC, (ii) under Section 8-501 of the UCC, the Underwriters
will acquire a valid security entitlement in respect of such Shares and (iii) no
action based on any “adverse claim,” within the meaning of Section 8-102 of the
UCC, to such Shares may be asserted against the Underwriters with respect to
such security entitlement. For purposes of this representation, such Selling
Stockholder may assume that when such payment, delivery and crediting occur,
(A) such Shares will have been registered in the name of Cede or another nominee
designated by DTC, in each case on the Company’s share registry in accordance
with its certificate of incorporation, bylaws and applicable law, (B) DTC will
be registered as a “clearing corporation” within the meaning of Section 8-102 of
the UCC and (C) appropriate entries to the accounts of the Underwriters on the
records of DTC will have been made pursuant to the UCC.

 

12



--------------------------------------------------------------------------------

(d) Such Selling Stockholder has full right, power and authority, corporate or
otherwise, to enter into this Agreement.

(e) This Agreement has been duly and validly authorized, executed and delivered
by or on behalf of such Selling Stockholder.

(f) The execution, delivery and performance of this Agreement by such Selling
Stockholder and the consummation by such Selling Stockholder of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement, license
or other agreement or instrument to which such Selling Stockholder is a party or
by which such Selling Stockholder is bound or to which any of the property or
assets of such Selling Stockholder is subject, (ii) result in any violation of
the provisions of the charter or by-laws or deed of trust (or similar
organizational documents) of such Selling Stockholder, or (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Selling Stockholder or
the property or assets of such Selling Stockholder.

(g) No consent, approval, authorization or order of, or filing or registration
with, any court or governmental agency or body having jurisdiction over such
Selling Stockholder or the property or assets of such Selling Stockholder is
required for the execution, delivery and performance of this Agreement by such
Selling Stockholder and the consummation by such Selling Stockholder of the
transactions contemplated hereby and thereby, except for the registration of the
Shares under the Securities Act and such consents, approvals, authorizations,
registrations or qualifications as may be required under the Exchange Act and
applicable state securities laws in connection with the purchase and sale of the
Shares by the Underwriters.

(h) All material information with respect to such Selling Stockholder contained
in each of the Registration Statement, the Prospectus and the Pricing Disclosure
Package (as amended and supplemented, if the Company shall have filed with the
Commission any amendment or supplement thereto) (i) complied and will comply in
all material respects with all applicable provisions of the Securities Act and
the Rules and Regulations, (ii) contains and will contain all statements of
material fact required to be stated therein in accordance with the Securities
Act and the Rules and Regulations, and (iii) does not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading. Solely with respect to the Metalmark Selling Stockholders (as

 

13



--------------------------------------------------------------------------------

defined in Schedule II hereto), such Selling Stockholder is not prompted to sell
the Shares by any material non-public information relating to the business,
results of operations or prospects of the Company and its subsidiaries of an
adverse nature that is required to be disclosed in the Registration Statement,
the Pricing Disclosure Package or the Prospectus. For this purpose, information
that is set forth or incorporated by reference in the Registration Statement,
the Pricing Disclosure Package or the Prospectus or that otherwise has been made
publicly available about the Company shall be deemed to be public information,
and any opinion or conclusion that a Metalmark Selling Stockholder may hold, or
analysis performed by a Metalmark Selling Stockholder, in its capacity as an
investor about the business, results of operations or prospects of the Company
and its subsidiaries shall not be information that relates to the business,
results of operations or prospects of the Company.

(i) Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action that is designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

(j) The sale of the Shares by such Selling Stockholder does not violate any of
the Company’s internal policies regarding the sale of stock by its affiliates.

Any certificate signed by any officer of any Selling Stockholder and delivered
to the Underwriters or counsel for the Underwriters in connection with the
offering of the Shares shall be deemed a representation and warranty by such
Selling Stockholder, as to matters covered thereby, to the Underwriters.

3. Agreements to Sell and Purchase.

(a) The Selling Stockholders hereby agree, severally and not jointly, to sell to
each of the Underwriters, and each of the Underwriters agrees, severally and not
jointly, upon the basis of the representations and warranties herein contained,
but subject to the conditions hereinafter stated, to purchase from each of the
Selling Stockholders at a purchase price of $27.70 a share (the “Purchase
Price”) the number of Firm Shares (to be adjusted by you so as to eliminate
fractional shares) determined by multiplying the aggregate number of Firm Shares
to be sold by each Selling Stockholder as set forth in Schedule II hereof
opposite its respective name by a fraction, the numerator of which is the
aggregate number of Firm Shares to be purchased by such Underwriter as set forth
opposite the name of such Underwriter in Schedule I hereto and the denominator
of which is the aggregate number of Firm Shares to be purchased by all of the
Underwriters from all of the Selling Stockholders hereunder.

 

14



--------------------------------------------------------------------------------

(b) In the event and to the extent that the Underwriters shall exercise the
election to purchase Optional Shares as provided below, each of the Selling
Stockholders agrees, severally and not jointly, to sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from each of the Selling Stockholders, at the purchase price per share
set forth in clause (a) of this Section 3, that portion of the number of
Optional Shares as to which such election shall have been exercised (to be
adjusted by you so as to eliminate fractional shares) determined by multiplying
such number of Optional Shares by a fraction the numerator of which is the
maximum number of Optional Shares which such Underwriter is entitled to purchase
as set forth opposite the name of such Underwriter in Schedule I hereto and the
denominator of which is the maximum number of Optional Shares that all of the
Underwriters are entitled to purchase hereunder.

(c) The Selling Stockholders, as and to the extent indicated in Schedule II
hereto, hereby grant, severally and not jointly, to the Underwriters the right
to purchase at their election up to 340,000 Optional Shares, at the purchase
price per share set forth in Section 3(a) above, for the sole purpose of
covering sales of shares in excess of the number of Firm Shares. Any such
election to purchase Optional Shares shall be made in proportion to the number
of Optional Shares to be sold by each Selling Stockholder. Any such election to
purchase Optional Shares may be exercised only by written notice from you to the
Selling Stockholders, given within a period of 30 calendar days after the date
of this Agreement and setting forth the aggregate number of Optional Shares to
be purchased and the date on which such Optional Shares are to be delivered, as
determined by you but in no event earlier than the First Closing Date (as
defined in Section 5 hereof) or, unless you and the Selling Stockholders
otherwise agree in writing, earlier than two or later than ten business days
after the date of such notice.

(d) The Company and each Selling Shareholder hereby agrees that, without the
prior written consent of Goldman, Sachs & Co., it will not, during the period
ending 75 days after the date of the Prospectus, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock; (ii) file any registration statement with the Commission relating
to the offering of any shares of Common Stock or any securities convertible into
or exercisable

 

15



--------------------------------------------------------------------------------

or exchangeable for Common Stock; or (iii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i), (ii) or (iii) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to the issuance by the Company of shares of Common
Stock, any option to purchase shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock to directors,
officers and employees of the Company and its subsidiaries pursuant to bonus,
option, incentive, employee stock purchase or other compensatory plans of the
Company existing on the date hereof that are described in the Pricing Disclosure
Package or filed as an exhibit to the Registration Statement.

4. Terms of Public Offering. The Company and the Selling Stockholders are
advised by you that the Underwriters propose to make a public offering of the
Firm Shares as soon after the Registration Statement and this Agreement have
become effective as in your judgment is advisable. The Company and the Selling
Stockholders are further advised by you that the Firm Shares are to be offered
to the public, in one or more transactions, (i) at a fixed price or prices,
which may be changed; (ii) at market prices prevailing at the Applicable Time;
(iii) at prices related to prevailing market prices; or (iv) at negotiated
prices, as the case may be (the “Public Offering Price”).

5. Payment and Delivery. Payment for the Firm Shares shall be made to the
Selling Stockholders in Federal or other funds immediately available in New York
City against delivery of the Firm Shares for the respective accounts of the
Underwriters at 10:00 a.m., New York City time, on May 28, 2008, or at such
other time on the same or such other date, not later than June 4, 2008, as shall
be designated in writing by you, and with respect to the Optional Shares, 9:30
a.m. New York City time, on the date specified by you in the written notice
given by you of the Underwriters’ election to purchase such Optional Shares, or
such other time and date as the Representatives and the Company may agree upon
in writing. The time and date of such payment, with respect to the Firm Shares,
is hereinafter referred to as the “First Closing Date” , such time and date for
delivery of the Optional Shares, if not the First Closing Date, is herein called
the “Second Closing Date”, and each such time and date for delivery are herein
called a “Closing Date”.

The Shares shall be registered in such names and in such denominations as you
shall request in writing not later than one full business day prior to the
Closing Date. The Shares shall be delivered to you on the Closing Date for the
account of the Underwriters, with any transfer taxes payable in connection with
the transfer of the Shares to the Underwriters duly paid, against payment of the
Purchase Price therefor.

 

16



--------------------------------------------------------------------------------

6. Conditions to the Underwriters’s Obligations. The obligations of the
Underwriters are subject to the following further conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

(ii) there shall not have occurred any change, or any development that would
reasonably be expected to result in a prospective change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the most
recent Preliminary Prospectus and the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the most recent Preliminary Prospectus and the Prospectus.

(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 6(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Underwriters shall have received on the Closing Date an opinion, a tax
opinion and a negative assurance letter of Skadden, Arps, Slate, Meagher, & Flom
LLP, special counsel for the Company, dated the Closing Date, in form and
substance reasonably satisfactory to the Underwriters, to the effect set forth
in Exhibits B, C and D.

 

17



--------------------------------------------------------------------------------

(d) The Underwriters shall have received on the Closing Date an opinion of
Joseph G. Lewis, assistant general counsel for the Company, dated the Closing
Date, in form and substance reasonably satisfactory to the Underwriters, to the
effect set forth in Exhibit E.

The opinions of Skadden, Arps, Slate, Meagher, & Flom LLP and Joseph G. Lewis
described in Sections 6(c) and 6(d), respectively, above shall be rendered to
the Underwriters at the request of the Company and shall so state therein.

(e) The Underwriters shall have received on the Closing Date an opinion of Davis
Polk & Wardwell, counsel for the Underwriters, dated the Closing Date, with
respect to the issuance and sale of the Shares, the Registration Statement, the
Pricing Disclosure Package, the Prospectus and other related matters as the
Underwriters may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(f) The Underwriters shall have received on the Closing Date an opinion of
McDermott Will & Emery LLP, counsel for the Selling Stockholders dated the
Closing Date, in form and substance reasonably satisfactory to the Underwriters,
to the effect set forth in Exhibit F.

(g) The Underwriters shall have received, on the date of the Prospectus at a
time prior to the execution of this Agreement, at 9:30 a.m., New York City time,
on the effective date of any post-effective amendment to the Registration
Statement filed subsequent to the date of this Agreement and also on each
Closing Date, a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to the Underwriters, from Ernst &
Young LLP, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained and incorporated by
reference in the Registration Statement, the most recent Preliminary Prospectus
and the Prospectus; provided that such letter delivered on the Closing Date
shall use a “cut-off date” not earlier than the date hereof.

(h) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and executive officers and directors of the Company relating
to sales and certain other dispositions of shares of Common Stock or certain
other securities, delivered to you on or before the date hereof, shall be in
full force and effect on the Closing Date.

(i) The Company shall have furnished to you, at the Applicable Time and at each
Closing Date, a certificate dated as of such date and signed by the chief
financial officer of the Company, to the effect set forth in Exhibit G.

 

18



--------------------------------------------------------------------------------

(j) Each Selling Stockholder shall have furnished to the Underwriters on the
Closing Date a certificate, dated the Closing Date, signed by, or on behalf of,
the Selling Stockholder stating that the representations and warranties of such
Selling Stockholder contained herein are true and correct on and as of such
Closing Date and that such Selling Stockholder has complied with all its
agreements contained herein and has satisfied all the conditions on its part to
be performed or satisfied hereunder at or prior to such Closing Date.

7. Covenants of the Company. (a) In further consideration of the agreements of
the Underwriters herein contained, the Company covenants with the Underwriters
as follows:

(i) To prepare the Prospectus in a form approved by the Underwriters and to file
such Prospectus pursuant to Rule 424(b) under the Securities Act within the time
periods specified by Rule 424(b) (without reliance on Rule 424(b)(8));

(ii) To prepare a final term sheet, in a form attached as Schedule IV hereto and
approved by the Underwriters, and to file such term sheet under the Securities
Act as soon as possible after the Commission’s Electronic Data Gathering,
Analysis and Retrieval system (EDGAR) begins accepting filings on the date
immediately after the date of this Agreement;

(iii) To file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus is required in
connection with the offering or sale of the Shares;

(iv) To advise the Underwriters, promptly after it receives notice thereof, of
the issuance by the Commission of any stop order or of any order preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus, of
the suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding or examination
for any such purpose or of any request by the Commission for the amending or
supplementing of the Registration Statement, the Prospectus or any Issuer Free
Writing Prospectus or for additional information; and, in the event of the

 

19



--------------------------------------------------------------------------------

issuance of any stop order or of any order preventing or suspending the use of
the Prospectus or any Issuer Free Writing Prospectus or suspending any such
qualification, to use promptly its best efforts to obtain its withdrawal;

(v) To furnish to you, without charge, five (5) signed copies of the
Registration Statement (including exhibits thereto) and to furnish to you in New
York City, without charge, prior to 10:00 a.m. New York City time on the
business day next succeeding the date of this Agreement and during the period
mentioned in Section 7(a)(vii) below, as many copies of the most recent
Preliminary Prospectus, the Prospectus, each Issuer Free Writing Prospectus, any
document incorporated by reference in any Preliminary Prospectus or the
Prospectus and any supplements and amendments thereto or to the Registration
Statement as you may reasonably request;

(vi) Before amending or supplementing the Registration Statement or the
Prospectus, to furnish to you a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
you reasonably object, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus required
to be filed pursuant to such Rule;

(vii) If, during such period after the first date of the public offering of the
Shares as in the opinion of counsel for the Underwriters the Prospectus is
required by law to be delivered in connection with sales by the Underwriters or
any dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, the Company shall promptly notify the Underwriters and
prepare, file with the Commission and furnish, at its own expense, to the
Underwriters and to the dealers (whose names and addresses you will furnish to
the Company) to which Shares may have been sold by you, either amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not, in the light of the circumstances when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus,
as amended or supplemented, will comply with law;

 

20



--------------------------------------------------------------------------------

(viii) Not to make any offer relating to the Shares that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Underwriters;

(ix) To retain in accordance with the Rules and Regulations all Issuer Free
Writing Prospectuses not required to be filed pursuant to the Rules and
Regulations; and if at any time after the date hereof any events shall have
occurred as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement, the most recent Preliminary Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or, if for any other
reason it shall be necessary to amend or supplement any Issuer Free Writing
Prospectus, to notify the Underwriters and, upon its request, to file such
document and to prepare and furnish without charge to the Underwriters as many
copies as the Underwriters may from time to time reasonably request of an
amended or supplemented Issuer Free Writing Prospectus that will correct such
conflict, statement or omission or effect such compliance;

(x) To endeavor to qualify the Shares for offer and sale under the securities or
Blue Sky laws of such jurisdictions as you shall reasonably request;

(xi) As soon as practicable after the Effective Date and in any event not later
than 16 months after the date hereof, to make generally available to the
Company’s security holders and to you an earning statement that satisfies the
provisions of Section 11(a) of the Securities Act and the Rules and Regulations;

(xii) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (A) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Shares under the Securities Act and all other fees or expenses in connection
with the preparation and filing of the Registration Statement, any Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus and amendments
and supplements to any of the foregoing, including all printing costs associated
therewith, and the mailing and delivering of

 

21



--------------------------------------------------------------------------------

copies thereof to the Underwriters and dealers, in the quantities hereinabove
specified, (B) all costs and expenses related to the transfer and delivery of
the Shares by the Selling Stockholders to the Underwriters, including any
transfer or other taxes payable thereon, (C) the cost of printing or producing
any Blue Sky or Legal Investment memorandum in connection with the offer and
sale of the Shares under state securities laws and all expenses in connection
with the qualification of the Shares for offer and sale under state securities
laws as provided in Section 7(a)(x) hereof, including filing fees and the
reasonable fees and disbursements of counsel for the Underwriters in connection
with such qualification and in connection with the Blue Sky or Legal Investment
memorandum, (D) the costs and charges of any transfer agent, registrar or
depositary, (E) the costs and expenses of the Company and the Selling
Stockholders relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Shares, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (F) the document production charges and expenses, if any, associated with
printing this Agreement, and (G) all other costs and expenses incident to the
performance of the obligations of the Company and the Selling Stockholders
hereunder for which provision is not otherwise made in this Section. It is
understood, however, that except as provided in this Section 7(a)(xii)(C),
Section 9 entitled “Indemnity and Contribution”, and the last paragraph of
Section 12 below, the Underwriters will pay all of their costs and expenses,
including fees and disbursements of its counsel, stock transfer taxes payable on
resale of any of the Shares by it and any advertising expenses connected with
any offers it may make. It is further understood that the Company shall be
required to pay and cause to be paid fees and disbursements of no more than one
counsel for the Selling Stockholders taken as a group. The Selling Stockholders
designate McDermott Will & Emery LLP as their counsel for purposes of this
Agreement and the fees and disbursements of any other counsel engaged by a
Selling Stockholder in connection with the offering of the Shares shall be for
the account of the Selling Stockholder engaging such other counsel; and

 

22



--------------------------------------------------------------------------------

(xiii) To pay the required Commission filing fees relating to the Securities
within the time required by Rule 456(b)(1) under the Act without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r) under
the Act.

(b) The Underwriters agree that, without the prior consent of the Company and
Goldman, Sachs & Co., other than with respect to one or more term sheets
relating to the Securities containing customary information and conveyed to
purchasers of Securities and complying with Rule 134 under the Securities Act,
they shall not include any “issuer information” (as defined in Rule 433) in any
“free writing prospectus” (as defined in Rule 405) used or referred to by the
Underwriters without the prior consent of the Company (any such issuer
information with respect to whose use the Company has given its consent,
“Permitted Issuer Information”); provided that (i) no such consent shall be
required with respect to any such issuer information contained in any document
filed by the Company with the Commission prior to the use of such free writing
prospectus and (ii) “issuer information,” as used in this Section 7(b), shall
not be deemed to include information prepared by the Underwriters on the basis
of or derived from issuer information.

8. Covenants of the Selling Stockholders. Each Selling Stockholder agrees:

(a) During the period ending 75 days after the date of the Prospectus, such
Selling Stockholder will not, (1) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (other than the
Shares), (2) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or other securities, in cash or
otherwise, (3) make any demand for or exercise any right or file or cause to be
filed a registration statement, including any amendments, with respect to the
registration of any shares of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or any other securities of the
Company or (4) publicly disclose the intention to do any of the foregoing, in
each case without the prior written consent of Goldman, Sachs & Co.

 

23



--------------------------------------------------------------------------------

(b) Neither such Selling Stockholder nor any person acting on behalf of such
Selling Stockholder (other than, if applicable, the Company and the
Underwriters) shall use or refer to any “free writing prospectus” (as defined in
Rule 405), relating to the Shares; and

(c) To deliver to the Underwriters prior to the Closing Date a properly
completed and executed United States Treasury Department Form W-8 (if such
Selling Stockholder is a non-United States person) or Form W-9 (if such Selling
Stockholder is a United States person).

9. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls each Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of each Underwriter within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in (i) the Registration Statement or any amendment
thereof, any Preliminary Prospectus or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto), (ii) any Issuer Free Writing Prospectus or in any amendment or
supplement thereto, (iii) any Permitted Issuer Information used or referred to
in any “free writing prospectus” (as defined in Rule 405) used or referred to by
the Underwriters, or (iv) any “road show” (as defined in Rule 433) not
constituting an Issuer Free Writing Prospectus ( a “Non-Prospectus Road Show”)
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Underwriter furnished to the
Company in writing by the Underwriters through you expressly for use therein,
which information consists solely of the statements regarding delivery of Shares
by the Underwriters set forth on the cover page of, and the concession and
reallowance figures and the paragraph relating to stabilization by the
Underwriters appearing under the caption “Underwriting” in the most recent
Preliminary Prospectus and the Prospectus.

(b) The Selling Stockholders, severally but not jointly, shall indemnify and
hold harmless each Underwriter, each person, if any, who controls each
Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, and each affiliate of each Underwriter within the meaning
of Rule 405 under the Securities Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action

 

24



--------------------------------------------------------------------------------

or claim) caused by (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereof,
any Preliminary Prospectus, the Prospectus (as amended or supplemented), any
Issuer Free Writing Prospectus or any amendment or supplement thereto, any
Permitted Issuer Information or any Non-Prospectus Road Show, as it relates to
such Selling Stockholder, or (ii) the omission or alleged omission to state in
any Preliminary Prospectus, Registration Statement, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto or in any
Permitted Issuer Information or any Non-Prospectus Road Show, any material fact
required to be stated therein or necessary to make the statements therein not
misleading, as it relates to such Selling Stockholder, and shall reimburse the
Underwriters, each such controlling person and each affiliate promptly upon
demand for any legal or other expenses reasonably incurred by the Underwriters,
such controlling person and each affiliate in connection with investigating or
defending or preparing to defend against any such loss, claim, damage or
liability as such expenses are incurred; provided that in the case of (i) and
(ii) above only insofar as any such loss, claim, damage or liability arises out
of or is based upon any untrue statement or alleged untrue statement or omission
or alleged omission of a material fact contained in and in conformity with
information furnished in writing by such Selling Stockholder to the Company
expressly for use in such Registration Statement, Preliminary Prospectus,
Prospectus, Issuer Free Writing Prospectus, Permitted Issuer Information or
Non-Prospectus Road Show. The liability of the Selling Stockholder under the
indemnity agreement contained in this paragraph shall be limited to an amount
equal to the total gross proceeds from the offering of the Shares purchased
under the Agreement received by such Selling Stockholder, as set forth in the
table on the cover page of the Prospectus. The foregoing indemnity agreement is
in addition to any liability that the Selling Stockholders may otherwise have to
the Underwriters or any officer, employee or controlling person of the
Underwriters.

(c) Each Underwriter agrees to indemnify and hold harmless the Company, the
Selling Stockholders, their respective directors, the officers of the Company
who sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company and the Selling Stockholders to the Underwriters, but only with
reference to information relating to such Underwriter furnished to the Company
in writing by such Underwriter though the Representatives expressly for use in
the Registration Statement, any Preliminary Prospectus, the Prospectus, any
Issuer Free Writing Prospectus or any amendments or supplements thereto.

(d) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 9(a), 9(b) or 9(c), such person (the “indemnified

 

25



--------------------------------------------------------------------------------

party”) shall promptly notify the person against whom such indemnity may be
sought (the “indemnifying party”) in writing and the indemnifying party, upon
request of the indemnified party, shall retain counsel reasonably satisfactory
to the indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm
(in addition to any local counsel) for all such indemnified parties and that all
such reasonable fees and expenses shall be reimbursed as they are incurred. Such
firm shall be designated in writing by the Underwriters, in the case of parties
indemnified pursuant to Section 9(a) and 9(b), and by the Company and the
Selling Stockholders, in the case of parties indemnified pursuant to
Section 9(c). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(e) To the extent the indemnification provided for in Section 9(a), 9(b) or 9(c)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Selling Stockholders on the one hand and the Underwriters on the other hand from
the offering of the Shares or (ii) if the allocation provided by clause 9(e)(i)
above is not permitted by applicable law, in such proportion as is

 

26



--------------------------------------------------------------------------------

appropriate to reflect not only the relative benefits referred to in clause
9(e)(i) above but also the relative fault of the Company and the Selling
Stockholders on the one hand and of the Underwriters on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Stockholders on the one hand and the Underwriters on the other hand in
connection with the offering of the Shares shall be deemed to be in the same
respective proportions as the net proceeds from the offering of the Shares
(before deducting expenses) received by the Selling Stockholders and the total
underwriting discounts and commissions received by the Underwriters, in each
case as set forth in the table on the cover of the Prospectus, bear to the
aggregate Public Offering Price of the Shares. The relative fault of the Company
and the Selling Stockholders on the one hand and the Underwriters on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Selling Stockholders or by the Underwriters and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(f) The Company, the Selling Stockholders and the Underwriters agree that it
would not be just or equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 9(e).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 9, the Underwriters shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages that the Underwriters
have otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 9 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 9 and
the representations, warranties and other statements of the Company and the
Selling Stockholders contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this

 

27



--------------------------------------------------------------------------------

Agreement, (ii) any investigation made by or on behalf of the Underwriters, any
person controlling the Underwriters or any affiliate of the Underwriters or by
or on behalf of the Company, its officers or directors or any person controlling
the Company and (iii) acceptance of and payment for any of the Shares.

10. Termination. The Underwriters may terminate this Agreement by notice given
to the Company, if after the execution and delivery of this Agreement and prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange or The NASDAQ Stock Market, (ii) trading
of any securities of the Company shall have been suspended on any exchange or in
any over-the-counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States shall have
occurred, (iv) any moratorium on commercial banking activities shall have been
declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Shares on the terms and in the manner
contemplated in the Pricing Disclosure Package and the Prospectus.

11. Defaulting Underwriter.

(a) If any Underwriter shall default in its obligation to purchase the Shares
which it has agreed to purchase hereunder at a Closing Date, you may in your
discretion arrange for you or another party or other parties to purchase such
Shares on the terms contained herein. If within thirty-six hours after such
default by any Underwriter you do not arrange for the purchase of such Shares,
then the Company and the Selling Stockholders shall be entitled to a further
period of thirty-six hours within which to procure another party or other
parties satisfactory to you to purchase such Shares on such terms. In the event
that, within the respective prescribed periods, you notify the Company and the
Selling Stockholders that you have so arranged for the purchase of such Shares,
or the Company and the Selling Stockholders notify you that they have so
arranged for the purchase of such Shares, you or the Company and the Selling
Stockholders shall have the right to postpone the Closing Date for a period of
not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Registration Statement or the Prospectus, or in any other
documents or arrangements, and the Company agrees to file promptly any
amendments to the Registration Statement or the Prospectus which in your opinion
may thereby be made necessary. The term “Underwriter” as used in this Agreement
shall include any person substituted under this Section with like effect as if
such person had originally been a party to this Agreement with respect to such
Shares.

 

28



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you and the Company and the
Selling Stockholders as provided in subsection (a) above, the aggregate number
of such Shares which remains unpurchased does not exceed one-eleventh of the
aggregate number of all the Shares to be purchased at such Closing Date, then
the Company and the Selling Stockholders shall have the right to require each
non-defaulting Underwriter to purchase the number of Shares which such
Underwriter agreed to purchase hereunder at such Closing Date and, in addition,
to require each non-defaulting Underwriter to purchase its pro rata share (based
on the principal amount of Shares which such Underwriter agreed to purchase
hereunder) of the Shares of such defaulting Underwriter or Underwriters for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you and the Company and the
Selling Stockholders as provided in subsection (a) above, the aggregate number
of such Shares which remains unpurchased exceeds one-eleventh of the aggregate
number of all of the Shares to be purchased at such Closing Date, or if the
Company and the Selling Stockholders shall not exercise the right described in
subsection (b) above to require non defaulting Underwriters to purchase Shares
of a defaulting Underwriter or Underwriters, then this Agreement (or, with
respect to the Second Closing Date, the obligations of the Underwriters to
purchase and of the Selling Stockholders to sell the Optional Shares) shall
thereupon terminate, without liability on the part of any non defaulting
Underwriter or the Company or the Selling Stockholders, except for the expenses
to be borne by the Company and the Underwriters as provided in Section 7 hereof
and the indemnity and contribution agreements in Section 9 hereof; but nothing
herein shall relieve a defaulting Underwriter from liability for its default.

12. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

If this Agreement shall be terminated by the Underwriters because of any failure
or refusal on the part of the Company or any Selling Stockholder to comply with
the terms or to fulfill any of the conditions of this Agreement, or if for any
reason (other than a termination of this Agreement by the Underwriters pursuant
to Section 10(i), (iii), (iv) or (v) hereof) the Company or any Selling

 

29



--------------------------------------------------------------------------------

Stockholder shall be unable to perform their respective obligations under this
Agreement, the Company and the Selling Stockholders will reimburse the
Underwriters for all out-of-pocket expenses (including the fees and
disbursements of its counsel) reasonably incurred by the Underwriters in
connection with this Agreement or the offering contemplated hereunder.

13. No Fiduciary Duty. The Company and Selling Stockholders acknowledge and
agree that in connection with this offering, sale of the Shares or any other
services the Underwriters may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Underwriters: (i) no fiduciary or agency relationship between the
Company, Selling Stockholders and any other person, on the one hand, and the
Underwriters, on the other, exists with respect to this Offering; (ii) the
Underwriters are not acting as an advisor, expert or otherwise, to the Company
or the Selling Stockholders, including without limitation, with respect to the
determination of the public offering price of the Shares, and such relationship
between the Company and the Selling Stockholders, on the one hand, and the
Underwriters, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Underwriters
may have to the Company or Selling Stockholders shall be limited to those duties
and obligations specifically stated herein; and (iv) the Underwriters and their
affiliates may have interests that differ from those of the Company and the
Selling Stockholders. The Company and the Selling Stockholders hereby waive any
claims that the Company or the Selling Stockholders may have against the
Underwriters with respect to any breach of fiduciary duty in connection with
this offering.

14. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to the Underwriters, shall be delivered or sent by mail or facsimile
transmission to you as the Representatives in care of Goldman, Sachs & Co., 85
Broad Street, 20th Floor, New York, New York 10004, Attention: Registration
Department and in care of Banc of America Securities LLC, One Bryant Park, New
York, New York 10036;

(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to 2366 Bernville Road, Reading, PA 19605, Attention: Richard W.
Zuidema (Fax: 610-208-1807);

(c) if to the Metalmark Selling Stockholders (as defined in Schedule II hereto),
shall be delivered or sent by mail to such Selling Stockholder at 1221 Avenue of
the Americas; New York, NY 10020;

 

30



--------------------------------------------------------------------------------

(d) if to the Morgan Stanley Selling Stockholders (as defined in Schedule II
hereto), shall be delivered or sent by mail to such Selling Stockholder at 1585
Broadway, New York, NY 10036;

(e) if to the JP Morgan Selling Stockholders (as defined in Schedule II hereto),
shall be delivered or sent by mail to such Selling Stockholder c/o J.P. Morgan
Investment Management, 522 Fifth Avenue, New York, NY 10036; and

(f) if to First Plaza Group Trust, shall be delivered or sent by mail or
facsimile transmission c/o JPMorgan Chase Bank, National Association, 1 Chase
Manhattan Plaza, 17th Floor, New York, NY, 10005-1401, Attn: Edward J. Petrow
(Fax: 212-552-4535);

(g) if to Performance Direct Investments I, L.P., shall be delivered or sent by
mail or facsimile transmission to Performance Equity Management, LLC, C/O PDI I,
L.P., Two Pickwick Plaza Suite 310, Greenwich, CT 06830, Attn M. Pinsky (Fax:
203-742-2343).

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company and the Selling Shareholders, which information may
include the name and address of their respective clients, as well as other
information that will allow the Underwriters to properly identify their
respective clients.

15. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

17. Survival. The respective indemnities, representations, warranties and
agreements of the Company, the Selling Stockholders and the Underwriters
contained in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall survive the delivery of and payment for the
Shares and shall remain in full force and effect, regardless of any
investigation made by or on behalf of any of them or any person controlling any
of them.

18. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

31



--------------------------------------------------------------------------------

Very truly yours, EnerSys By:  

/s/ Michael T. Philion

  Michael T. Philion   Executive Vice President—Finance and Chief Financial
Officer

 

32



--------------------------------------------------------------------------------

Morgan Stanley Dean Witter Capital Partners IV, L.P. By:   MSDW CAPITAL PARTNERS
IV, LLC, as General Partner By:   MSDW Capital Partners IV, Inc., as Member By:
  METALMARK SUBADVISOR LLC, as attorney-in-fact By:  

/s/ Greg Meyers

Name:   Greg Meyers Title:   Managing Director MSDW IV 892 Investors, L.P. By:  
MSDW CAPITAL PARTNERS IV, LLC, as General Partner By:   MSDW Capital Partners
IV, Inc., as Member By:   METALMARK SUBADVISOR LLC, as attorney-in-fact By:  

/s/ Greg Meyers

Name:   Greg Meyers Title:   Managing Director Morgan Stanley Dean Witter
Capital Investors IV, L.P. By:   MSDW CAPITAL PARTNERS IV, LLC, as General
Partner By:   MSDW Capital Partners IV, Inc., as Member By:   METALMARK
SUBADVISOR LLC, as attorney-in-fact By:  

/s/ Greg Meyers

Name:   Greg Meyers Title:   Managing Director

 

33



--------------------------------------------------------------------------------

Morgan Stanley Global Emerging Markets Private Investment Fund, L.P. By:  
MSGEM, LLC, as General Partner By:   MORGAN STANLEY GLOBAL EMERGING MARKETS,
INC., as Member By:  

/s/ Pratish Patel

Name:   Pratish Patel Title:   Executive Director Morgan Stanley Global Emerging
Markets Private Investors, L.P. By:  

MSGEM, LLC, as General Partner

By:   MORGAN STANLEY GLOBAL EMERGING MARKETS, INC., as Member By:  

/s/ Pratish Patel

Name:   Pratish Patel Title:   Executive Director

 

34



--------------------------------------------------------------------------------

J.P. Morgan Direct Corporate Finance Institutional Investors LLC By:   JPMorgan
Chase Bank, N.A., as investment advisor By:  

/s/ Eduard Beit

Name:   Eduard Beit Title:   Managing Director J.P. Morgan Direct Corporate
Finance Private Investors LLC By:   J.P. Morgan Investment Management Inc., as
investment advisor By:  

/s/ Eduard Beit

Name:   Eduard Beit Title:   Managing Director 522 Fifth Avenue Fund, L.P. By:  
J.P. Morgan Investment Management Inc., as investment advisor By:  

/s/ Eduard Beit

Name:   Eduard Beit Title:   Managing Director

 

35



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Trustee for First Plaza Group Trust By:  

/s/ Edward J. Petrow

Name:   Edward J. Petrow Title:   Vice President Performance Direct Investments
I, L.P. (f/k/a GM Capital Partners I, L.P.) By:   Performance Equity Management,
LLC with respect to its Series Performance Direct Investors I, its general
partner By:  

/s/ Jeff Barman

Name:   Jeff Barman Title:   Managing Director

 

36



--------------------------------------------------------------------------------

Accepted as of the date hereof

/s/ Goldman, Sachs & Co.

(GOLDMAN, SACHS & CO.) Banc of America Securities LLC By:  

/s/ Thomas M. Morrison

Name:   Thomas M. Morrison Title:   Managing Director

On behalf of each of the Underwriters

 

37



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

   Total Number of
Firm Shares to be
Purchased    Number of
Optional Shares to
be Purchased if
Maximum Option
Exercised

Goldman, Sachs & Co.

   1,615,000    161,500

Banc of America Securities LLC

   680,000    68,000

Jefferies & Company, Inc.

   425,000    42,500

Lehman Brothers Inc.

   425,000    42,500

William Blair & Company, L.L.C.

   255,000    25,500          

Total:

   3,400,000    340,000

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

List of Selling Stockholders

 

Selling Stockholder

   Number of Firm
Shares to be Sold    Number of
Optional Shares
to be Sold if
Maximum
Option Exercised

Morgan Stanley Dean Witter Capital Partners IV, L.P.

   2,362,126    236,212

MSDW IV 892 Investors, L.P. (collectively, the “Metalmark Selling Stockholders”)

   201,271    20,127

Morgan Stanley Dean Witter Capital Investors IV, L.P.

   64,556    6,456

Morgan Stanley Global Emerging Markets Private Investment Fund, L.P.

   229,816    22,982

Morgan Stanley Global Emerging Markets Private Investors, L.P. (collectively,
the “Morgan Stanley Selling Stockholders”)

   13,988    1,399

J.P. Morgan Direct Corporate Finance Institutional Investors LLC

   216,508    21,651

J.P. Morgan Direct Corporate Finance Private Investors LLC

   56,554    5,655

522 Fifth Avenue Fund, L.P. (collectively, the “JP Morgan Selling Stockholders”)

   11,377    1,138

JPMorgan Chase Bank, N.A., as Trustee for First Plaza Group Trust

   103,852    10,385

Performance Direct Investments I, L.P.

   139,952    13,995          

Total:

   3,400,000    340,000

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

List of Company Subsidiaries

EnerSys Capital Inc.

EnerSys European Holding Co.

EnerSys Cayman L.P.

EnerSys Holdings (Luxembourg) Sarl

EnerSys Delaware Inc.

EnerSys SARL

EnerSys Del. LLC I

EnerSys Ltd.

EnerSys Holdings UK Ltd.

Hawker GmbH

EnerSys Energy Products Inc.

EnerSys S.R.L.

EnerSys Cayman Euro L.P. (Cayman 2)

EH Europe GmbH (Switzerland)

Chloride Industrial Batteries Ltd.

 

III-1



--------------------------------------------------------------------------------

SCHEDULE IV

 

Pricing Term Sheet   Filed pursuant to Rule 433     dated as of May 21, 2008  
Registration File No. 333-151000       Supplementing the Preliminary      
Prospectus Supplements       dated May 19, 2008 and the       Prospectus dated
May 19, 2008    

EnerSys

Concurrent Offerings of

3,400,000 Shares of Common Stock, par value $0.01 per share

(the “Common Stock Offering”)

and

$150,000,000 aggregate original principal amount of

3.375% Convertible Senior Notes due 2038

(the “Convertible Senior Notes Offering”)

This pricing supplement relates only to the concurrent offerings of common stock
and 3.375% Convertible Senior Notes due 2038 and should be read together with
(1) the preliminary prospectus supplement, dated May 19, 2008, relating to the
Common Stock Offering, including the documents incorporated therein by
reference, (2) the preliminary prospectus supplement, dated May 19, 2008,
relating to the Convertible Senior Notes Offering, including the documents
incorporated therein by reference, and (3) the related base prospectus, dated
May 19, 2008, each filed pursuant to Rule 424(b) under the Securities Act,
Registration Statement No. 333-151000.

 

Issuer:    EnerSys, a Delaware corporation Common stock symbol:    NYSE: “ENS”

 

Common Stock Offering

Title of Securities:    Common stock, par value $0.01 per share, of the Issuer
Shares Offered and Sold:    3,400,000 (3,740,000 if the underwriters exercise in
full their option to purchase additional shares) offered and sold by certain
stockholders Public Offering Price per Share:    $29.00

 

Convertible Senior Notes Offering

Notes:    3.375% Convertible Senior Notes due 2038 Aggregate Original Principal
Amount Offered:    $150,000,000 Over-allotment Option:    $22,500,000 Maturity
Date:    June 1, 2038 Interest; Accretion:    3.375% per annum, accruing from
the Settlement Date (as defined below) through June 1, 2015; principal accretion
at 3.375% per annum thereafter



--------------------------------------------------------------------------------

Interest Payment Dates:    June 1 and December 1 of each year, beginning on
December 1, 2008 and ending on June 1, 2015 Contingent Interest:    Beginning
with the six-month interest period commencing on June 1, 2015, if the trading
price of the Notes for each of the five trading days ending on, and including,
the second trading day immediately preceding the first day of the applicable
six-month interest period equals or exceeds 130% of the accreted principal
amount of the Notes, the Issuer will pay contingent interest equal to 0.40% of
the average trading price of $1,000 original principal amount of the Notes
during such five trading day period. Initial Price to Public:    100.0% of the
principal amount of the Notes Net Proceeds, before Expenses, to Issuer after
Underwriting Discount:    97.5% Conversion Premium:    Approximately 40% above
the Public Offering Price Per Share in the Common Stock Offering Conversion
Price:    Approximately $40.60 per share of Issuer’s common stock, subject to
adjustment Conversion Rate:    24.6305 shares of Issuer’s common stock per
$1,000 in original principal amount of Notes, subject to adjustment Last
Reported Sale Price per Share of the Common Stock on the New York Stock Exchange
as of May 21, 2008:    $30.19 Optional Redemption:    Beginning on June 6, 2015,
the Issuer may redeem any or all of the outstanding Notes (except for any Notes
that the Issuer is required to repurchase as described below opposite the
captions “Optional Put by the Holders” and “Fundamental Change Repurchase
Right”), for cash at a redemption price equal to 100% of the accreted principal
amount of the Notes being redeemed, plus accrued and unpaid interest, if any.
Optional Put by the Holders:    Holders may require the Issuer to repurchase all
or part of their Notes on June 1, 2015, June 1, 2018, June 1, 2023, June 1, 2028
and June 1, 2033, provided such holder has properly delivered and not withdrawn
a written repurchase notice with respect to such Notes, at a repurchase price
equal to 100% of the accreted principal amount of the Notes being repurchased,
plus accrued and unpaid interest, if any. Fundamental Change Repurchase Right:
   If a “fundamental change” occurs at any time, each holder of Notes will have
the right, at its option, to require the Issuer to repurchase in cash all of
such holder’s Notes, or any portion of the original principal amount thereof
that is equal to $1,000 or an integral multiple of $1,000, on a date (the
“fundamental change repurchase date”) of the Issuer’s choosing that is not less
than 15 nor more than 35 days after the date of the “fundamental change
repurchase right notice,” at a repurchase price equal to 100% of the accreted
principal amount of the Notes to be repurchased plus accrued and unpaid interest
to, but not including, the fundamental change repurchase date.



--------------------------------------------------------------------------------

Use of Proceeds:   

The Issuer estimates that the net proceeds from this offering, after deducting
estimated fees and expenses and the underwriters’ discounts and commissions,
will be approximately $145.8 million (approximately $167.7 million if the
underwriters exercise their over-allotment option to purchase additional Notes
in full).

 

The Issuer intends to use the net proceeds of this offering (including any
proceeds the Issuer receives if the underwriters exercise their overallotment
option) to pay down outstanding indebtedness under the Issuer’s existing senior
secured term loan B, under which $351.4 million in principal amount was
outstanding as of May 16, 2008, and which bears interest at a floating rate and
matures on March 17, 2011.

Joint Book-Running Managers:    Goldman, Sachs & Co. Banc of America Securities
LLC Co-Managers:    Wachovia Capital Markets, LLC PNC Capital Markets LLC
Pricing Date:    May 21, 2008 Trade Date:    May 22, 2008 Settlement Date:   
May 28, 2008 Listing:    None CUSIP / ISIN:    29275Y AA0 / US29275YAA01
Comparable Yield:    The Issuer has determined that the comparable yield for the
Notes is 8.50%, compounded semi-annually. Adjustment to Conversion Rate Upon a
Make-Whole Fundamental Change:    The following table sets forth the adjustments
to the conversion rate, expressed as a number of additional shares by which the
conversion rate will be increased per $1,000 in original principal amount of the
Notes, in connection with a make-whole fundamental change:

 

    Make-Whole Reference Date

Stock Price

  May 28,
2008   June 1,
2009   June 1,
2010   June 1,
2011   June 1,
2012   June 1,
2013   June 1,
2014   June 6,
2015 $29.00   9.8522   9.8522   9.8522   9.8522   9.8522   9.8522   9.8522  
9.8522 $30.00   9.2954   8.8911   8.7028   8.7028   8.7028   8.7028   8.7028  
8.7028 $31.00   8.8025   8.3891   8.0321   7.7251   7.6275   7.6275   7.6275  
7.6275 $32.00   8.3503   7.9298   7.5572   7.2227   6.8920   6.6195   6.6195  
6.6195 $34.00   7.5514   7.1223   6.7264   6.3492   5.9516   5.5082   4.9981  
4.7812 $36.00   6.8703   6.4382   6.0280   5.6215   5.1768   4.6560   3.9933  
3.1472 $40.00   5.7785   5.3524   4.9324   4.4963   4.0012   3.3967   2.5705  
0.3695 $45.00   4.7745   4.3686   3.9582   3.5199   3.0145   2.3922   1.5442  
0.0000 $50.00   4.0371   3.6578   3.2692   2.8489   2.3642   1.7740   1.0031  
0.0000 $60.00   3.0433   2.7201   2.3858   2.0226   1.6102   1.1280   0.5615  
0.0000 $75.00   2.1812   1.9301   1.6706   1.3909   1.0822   0.7392   0.3712  
0.0000 $90.00   1.6739   1.4762   1.2730   1.0556   0.8201   0.5642   0.2922  
0.0000 $120.00   1.1035   0.9736   0.8410   0.7002   0.5489   0.3840   0.2031  
0.0000 $150.00   0.7885   0.6973   0.6047   0.5062   0.4000   0.2823   0.1503  
0.0000 $200.00   0.4903   0.4347   0.3789   0.3193   0.2546   0.1814   0.0974  
0.0000 $250.00   0.3207   0.2844   0.2484   0.2100   0.1686   0.1212   0.0657  
0.0000



--------------------------------------------------------------------------------

The exact stock prices and make-whole reference dates may not be set forth in
the table above, in which case:

 

  •  

If the stock price is between two stock price amounts in the table or the
make-whole reference date is between two dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock price
amounts and the two dates, as applicable, based on a 365-day year.

 

  •  

If the stock price is greater than $250.00 per share, subject to adjustment, no
additional shares will be added to the conversion rate.

 

  •  

If the stock price is less than $29.00 per share, subject to adjustment, no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
34.4827 shares of common stock per $1,000 in original principal amount of Notes,
subject to adjustments in the same manner as the conversion rate as set forth
under “Description of the Notes—Conversion Rights—Conversion Rate Adjustments”
in the preliminary prospectus supplement.

 

Accreted Principal for the Notes:    The following table sets forth the accreted
principal amounts for the Notes as of the specified dates during the period from
June 1, 2015 through the maturity date:

 

Date

  

Accreted Principal Amount

June 1, 2015

   $1,000.00

December 1, 2015

   $1,016.88

June 1, 2016

   $1,034.03

December 1, 2016

   $1,051.48

June 1, 2017

   $1,069.23

December 1, 2017

   $1,087.27

June 1, 2018

   $1,105.62

December 1, 2018

   $1,124.28

June 1, 2019

   $1,143.25

December 1, 2019

   $1,162.54

June 1, 2020

   $1,182.16

December 1, 2020

   $1,202.11

June 1, 2021

   $1,222.39

December 1, 2021

   $1,243.02

June 1, 2022

   $1,264.00

December 1, 2022

   $1,285.33

June 1, 2023

   $1,307.02

December 1, 2023

   $1,329.07

June 1, 2024

   $1,351.50

December 1, 2024

   $1,374.31

June 1, 2025

   $1,397.50

December 1, 2025

   $1,421.08

June 1, 2026

   $1,445.06

December 1, 2026

   $1,469.45

June 1, 2027

   $1,494.24

December 1, 2027

   $1,519.46

June 1, 2028

   $1,545.10

December 1, 2028

   $1,571.17

June 1, 2029

   $1,597.69

December 1, 2029

   $1,624.65

June 1, 2030

   $1,652.06

December 1, 2030

   $1,679.94

June 1, 2031

   $1,708.29

December 1, 2031

   $1,737.12



--------------------------------------------------------------------------------

June 1, 2032

   $1,766.43

December 1, 2032

   $1,796.24

June 1, 2033

   $1,826.55

December 1, 2033

   $1,857.38

June 1, 2034

   $1,888.72

December 1, 2034

   $1,920.59

June 1, 2035

   $1,953.00

December 1, 2035

   $1,985.96

June 1, 2036

   $2,019.47

December 1, 2036

   $2,053.55

June 1, 2037

   $2,088.20

December 1, 2037

   $2,123.44

June 1, 2038

   $2,159.28

The accreted principal amount of a note between the dates listed above will
include an amount reflecting the additional principal accretion that has accrued
as of such date since the immediately preceding date in the table.

 

 

The Issuer has filed a registration statement (including a prospectus dated as
of May 19, 2008 and preliminary prospectus supplements dated May 19, 2008) with
the Securities and Exchange Commission, or SEC, for the offerings to which this
communication relates. Before you invest, you should read the relevant
preliminary prospectus supplement, the accompanying prospectus and the other
documents the Issuer has filed with the SEC for more complete information about
the Issuer and the offering. You may get these documents for free by visiting
EDGAR on the SEC web site at www.sec.gov. Alternatively, copies may be obtained
by calling Goldman, Sachs & Co. toll-free at 866-471-2526 or by mail to Banc of
America Securities LLC, Capital Markets Operations, 100 West 33rd Street, 3rd
Floor, New York, NY 10001.

This communication should be read in conjunction with the preliminary prospectus
supplements dated May 19, 2008 and the accompanying prospectus. The information
in this communication supersedes the information in the relevant preliminary
prospectus supplement and the accompanying prospectus to the extent inconsistent
with the information in such preliminary prospectus supplement and the
accompanying prospectus.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg or another email system.